EXHIBIT 10.10

[c52763_8kx4x1.jpg]

February 26, 2008

Mr. David J. Horin
6 Legget Road
Bronxville, NY 10708

Dear Mr. Horin:

We are pleased to extend you (the “Employee”) an offer for the position of Vice
President and Chief Financial Officer with Rodman & Renshaw Capital Group, Inc
(the “Company”), reporting to Michael Lacovara, our Chief Executive Officer. In
connection with your employment with the Company, you will become registered
with the Financial Industry Regulatory Authority (“FINRA”) as soon as practical
after the commencement of your employment, and will become an “associated
person” (as such term is defined in the rules and regulations of FINRA) of the
Company’s broker-dealer affiliate.

You will receive a salary at the annualized rate of $200,000, payable according
to the Company’s prevailing payroll schedule. In addition, subject to the terms
and conditions set forth herein, you will receive an annual bonus as determined
by the Company in its sole discretion, payable in a combination of cash and
restricted shares according to the Company’s prevailing compensation practices,
based upon our assessment of your performance and contribution to the Company;
For calendar years 2008 and 2009, provided that you remain continuously employed
by the Company through the date that bonuses are actually paid for such periods,
such bonuses shall not be less than $350,000 for each of 2008 and 2009. You will
also be eligible and entitled to participate, on the same basis and at the same
level as other senior employees of the Company, in any pension, profit-sharing,
bonus and stock option plans or programs of the Company, if any, and in any
group medical, dental, life and disability insurance plans or programs of the
Company, if any. You will also be entitled to such other fringe benefits and
conditions of employment, including without limitation, customary holidays and
vacation, as appropriate for employees of comparable rank.

Further, between the commencement date of your employment and June 30, 2008, the
Company shall pay to you a signing advance equal to $200,000, less FICA
withholding and such other appropriate tax withholdings as you shall direct.
This amount shall be paid at such times as you shall designate to correspond to
the payment schedule that you agree to with your current employer for the
repayment of your outstanding loan obligation. In the event that you terminate
your employment with the Company on or prior to December 31, 2008, other than
for “Good Reason” (as defined below), or your employment is terminated for
“Cause,” (as defined below), you agree to promptly reimburse the Company for the
full amount of such advance. If you remain in the continuous employ of the
Company through December 31, 2008, the advance shall be fully earned and
non-reimbursable.

1270 Avenue of the Americas, 16th Floor, New York, NY 10020 Tel: 212 356 0500
Fax: 212 581 5690
www.rodmanandrenshaw.com Member: FINRA, SIPC

--------------------------------------------------------------------------------



Mr. David J. Horin
February 26, 2008

On the commencement date of your employment, you will be granted 100,000 shares
of our Common Stock under our 2007 Stock and Incentive Plan (the “Plan”)
pursuant to a restricted stock agreement in the form annexed hereto as Exhibit
A. Further, on March 17, 2010, you will be granted an additional 100,000 shares
of our Common Stock under the Plan (or a successor plan, if applicable),
pursuant to a restricted stock agreement in substantially the form of Exhibit A,
subject to your continued employment with the Company through such date.

If, on or before December 31, 2009, your employment is terminated in
anticipation of or within twelve months following a “Change in Control” (as
defined in the Plan) other than for “Cause,” or you resign for “Good Reason,”
the Company shall pay you, in a lump sum with appropriate tax withholdings and
other payroll deductions, (1) your base salary for the remaining portion of the
year in which such termination of employment occurs, plus (2) your guaranteed
bonus for the year in which such termination occurs. For purposes of this
agreement, “Cause” shall mean: (1) your continuing willful failure to
substantially perform the duties assigned to you for any reason other than total
or partial incapacity due to physical or mental illness; (2) willful misconduct
on your part in the performance of the duties assigned to you that causes
material harm to the Company; (3) failure to maintain any license or
registration required to be maintained by the rules and regulations of FINRA,
the Securities and Exchange Commission, or any other federal or state regulatory
agency having jurisdiction over your business conduct as an employee of the
Company and/or any of its affiliates, if any; or (4) conviction of a felony or
of a misdemeanor involving moral turpitude. For the purposes of this Agreement,
“Good Reason” shall mean if following a Change in Control (1) the Company
breaches this Agreement in any material respect; (2) you are assigned duties
materially inconsistent with your position with the Company, or a material
change occurs in your reporting responsibilities, or your title, position,
duties or responsibilities are changed in a material manner; or (3) your primary
place of employment is changed to other than the Company’s executive offices or
such executive offices are moved to a location beyond a twenty-five (25) mile
radius of 42nd Street and Park Avenue, Manhattan, New York City; provided,
however, that with respect to items (1) or (2) above, you provide written notice
of termination to the Company based upon the condition described within sixty
(60) days after the initial existence of such condition and within thirty (30)
days of such written notice of termination the Company has not cured such
failure or breach.

Notwithstanding anything to the contrary contained herein, in the event that you
resign from the Company or your employment is terminated by the Company for
Cause, you (1) will be entitled to receive only the amount of your salary (with
appropriate tax withholdings and other payroll deductions) through the last day
that you actually work at the Company, (2) you shall not be entitled to receive
any additional salary whatsoever, and (3) you shall not be entitled to receive
any bonus whatsoever.

Your employment is and shall remain expressly conditioned upon your attaining
and maintaining all appropriate licenses, and your continuing compliance with
the securities compliance rules of the Company, the Constitution, bylaws, rules
and regulations of FINRA, and the rules and regulations of the Securities and
Exchange Commission, national and regional exchanges, clearing corporations, and
all other federal and state regulatory agencies having jurisdiction over your
business conduct, as may be in force from time to time.

Both during and after your employment with the Company, you shall keep secret
and maintain in strictest confidence, and shall not use for the benefit of
yourself or others except in connection with the business of the Company, all
information or materials relating to the actual or prospective business of the
Company or the Company’s affiliates (and all information or material received
from others in the course of the Company’s actual or prospective business) which
is obtained by you in the course of your employment with the Company and is not
otherwise publicly

2

--------------------------------------------------------------------------------



Mr. David J. Horin
February 26, 2008

available (provided that you were not responsible, directly or indirectly, for
such information entering the public domain without the Company’s consent).
Within 48 hours of your resignation or termination, you shall surrender to the
Company all documents, work papers, lists, memoranda, records and other data
(including all copies) constituting or pertaining in any way to any of the
foregoing information. If you resign or are terminated, then for 180 days
following the date of your resignation or termination, you agree not to solicit,
attempt to solicit, or encourage any employee to leave the employment of the
Company or any of its affiliates.

You represent and warrant that you have the full right and authority to enter
into this Agreement and fully perform your obligations hereunder, that you are
not subject to any non-competition agreements, and that your past, present and
anticipated future activities have not and will not infringe on the proprietary
rights of others. You further represent and warrant that you are not obligated
under any contract (including, but not limited to, licenses, covenants or
commitments of any nature) or other agreement or subject to any judgment, decree
or order of any court or administrative agency which would conflict with your
obligation to use your best efforts to perform your duties hereunder or which
would conflict with the Company’s business and operations as presently conducted
or proposed to be conducted. Neither the execution nor delivery of this
Agreement, nor the carrying on by you of the Company’s business as an officer
and employee will conflict with or result in a breach of the terms, conditions
or provisions of or constitute a default under any contract, covenant or
instrument to which you are currently a party or by which you are currently
bound. You covenant and agree not to disclose any confidential or proprietary
information of others to the Company or its employees.

The Company agrees that if you are made a party or threatened to be made a party
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that you are or were an
employee or officer of the Company, or are or were serving at the request of the
Company as a director, officer, member, employee or agent of another corporation
or of a partnership, joint venture, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged to be action in an official capacity
as a director, officer, member, employee or agent while serving as a director,
officer, member, employee or agent, you shall, except as otherwise provided
below, be indemnified and held harmless by the Company to the fullest extent
authorized by applicable law (in accordance with the certificate of
incorporation, bylaws, and/or other governing documents of the Company), as the
same exists or may hereafter be amended, against all Expenses (as defined below)
incurred or suffered by you in connection therewith, and such indemnification
shall continue even if you have ceased to be an officer, director or agent, or
are no longer employed by the Company and shall inure to the benefit of your
heirs, executors and administrators. Notwithstanding the foregoing, the Company
shall not be required to indemnify or hold you harmless with respect to Expenses
in connection with any Proceeding which is the result of your willful misconduct
or gross negligence. Expenses incurred by you in connection with any Proceeding
shall be paid by the Company in advance, either to you or to a third party
designated by you, upon your request and you shall promptly reimburse the
Company for any such expenses advanced if it is determined that the Company was
not required to indemnify you hereunder. For the purposes of this provision,
“Expenses” shall include, without limitation, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations, and any expenses of establishing a right to
indemnification under this Agreement. The right to indemnification and the
payment of Expenses incurred in defending a Proceeding in advance of its final
disposition shall not be exclusive of any other right which you may have or
hereafter may acquire under any statute, provision of the certificate of
incorporation, by-laws, other governing documents of the Company, agreement,
vote of stockholders, members or disinterested directors or otherwise.

3

--------------------------------------------------------------------------------



Mr. David J. Horin
February 26, 2008

This letter agreement shall be binding upon and inure to the benefit of the
parties hereto, and in the case of the Company, its successors and assigns. This
letter agreement contains all of the terms of your employment on which we have
agreed, and cannot be changed except in a writing signed by both parties.
Nothing in this letter agreement changes the fact that you are an at-will
employee. This letter agreement supersedes all prior verbal and/or written
communication between you and the Company with respect to the subject matter
hereof.

Your start date will be March 17, 2008.

  Sincerely,                       Michael Lacovara     Chief Executive Officer
 




Accepted as of the date set forth above:                 David J. Horin    

4

--------------------------------------------------------------------------------



Exhibit A

RODMAN & RENSHAW CAPITAL GROUP, INC.

RESTRICTED STOCK GRANT AGREEMENT

March 17, 2008

Mr. David J. Horin
6 Legget Road
Bronxville, NY 10708

Dear Mr. Horin:

Pursuant to the letter agreement dated February 26, 2008 by and between you and
Rodman & Renshaw Capital Group, Inc. (the “Company”), the Company hereby awards
to you under its 2007 Stock and Incentive Plan (the “Plan”) 100,000 shares of
its Common Stock, $0.001 par value per share (the “Shares”) pursuant to the
terms and conditions of this Agreement. The Company represents that the Shares
are fully paid and non-assessable. The Shares are subject to the vesting
provisions set forth herein and certain other restrictions as provided for
herein. Capitalized terms used herein and not defined herein shall have the
meaning ascribed thereto in the Plan.

You are entitled to all the rights and privileges of a holder of the Shares
(including the right to receive and retain all cash dividends declared thereon).
As used herein the term “Shares” shall mean and include, in addition to the
above referenced number of shares, any new shares or other securities
convertible into shares resulting from any merger or reorganization of The
Company, or the recapitalization, reclassification or split of the Shares, or
any stock dividend paid on the Shares.

By accepting the Shares you agree as follows:

  1.   The Shares shall vest as follows on the following dates (each, a “Vesting
Date”):                   (i)   one-third of the Shares shall vest on March 16,
2009;                   (ii)   one-third of the Shares shall vest on March 16,
2010; and                   (iii)   one-third of the Shares shall vest on March
16, 2011.

2. No Shares shall be sold, conveyed, transferred, pledged, encumbered or
otherwise disposed of (any such disposition being herein called a “Transfer”)
prior to the date on which such Shares shall have vested as provided in Section
1 above (the period beginning on the date hereof and ending on each respective
Vesting Date, being hereinafter called the “Risk Period”), except that this
Transfer restriction (the “Transfer Restriction”) shall lapse, and full vesting
shall be accelerated with respect to all non-vested Shares that have not been
previously transferred to the Company upon: (i) your death; (ii) your
Disability; (iii) the termination of your employment by the Company other than
for Cause, (iv) your termination of your employment for Good Reason; or (v) a
Change of Control Event, as per Article X of the Plan. For the purposes of this
Agreement, “Cause” shall mean: (a) your continuing willful failure to
substantially perform the duties assigned to you for any reason other than total
or partial incapacity due to physical or mental illness; (b) willful misconduct
on your part in the performance of the duties assigned to you that causes
material harm to the Company; (c) failure to maintain any license or

--------------------------------------------------------------------------------



registration required to be maintained by the rules and regulations of the
Financial Industry Regulatory Authority, the Securities and Exchange Commission,
or any other federal or state regulatory agency having jurisdiction over your
business conduct as an employee of the Company and/or any of its affiliates, if
any; or (d) conviction of a felony or of a misdemeanor involving moral
turpitude. For the purposes of this Agreement, “Good Reason” shall mean (a) the
Company breaches this Agreement in any material respect; (b) you are assigned
duties materially inconsistent with your position with the Company, or a
material change occurs in your reporting responsibilities, or your title,
position, duties or responsibilities are changed in a material manner; or (c)
your primary place of employment is changed to other than the Company’s
executive offices or such executive offices are moved to a location beyond a
twenty-five (25) mile radius of 42nd Street and Park Avenue, Manhattan, New York
City; provided, however, that with respect to items (a) or (b) above, you
provide written notice of termination to the Company based upon the condition
described within sixty (60) days after the initial existence of such condition
and within thirty (30) days of such written notice of termination the Company
has not cured such failure or breach.

3. If at any time prior to March 16, 2011, your employment is terminated by the
Company for Cause or you terminate your employment for any reason other than for
Good Reason (each such event being herein called an “Event of Retransfer”) then,
upon such Event of Retransfer the Escrowee shall transfer to the Company that
number of the Shares as to which the Transfer Restriction shall still apply on
the day following such termination. Immediately upon such Event of Retransfer,
such Shares shall be deemed to have been transferred to the Company and you
shall have no further rights or privileges as a holder of the Shares so
transferred.

4. You represent and agree that you will only sell, transfer, pledge or
hypothecate any of the Shares pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), or in a
transaction wherein registration under the Securities Act of 1933 is not
required.

5. All certificates for Shares shall be endorsed as follows:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended. The shares have been acquired for investment
purposes and must be held unless they are subsequently registered under the
Securities Act of 1933, as amended, or, in the opinion of counsel for the
Company, an exemption from registration under said Act is available.”

6. You will be required to satisfy any potential federal, state, local or other
tax withholding liability. Such liability must be satisfied at the time the
Shares become “substantially vested” (as defined in the regulations issued under
Section 83 of the Internal Revenue Code), which would likely be when the
restrictions on the Shares lapse. At such time you will be required to report
the total value of the Shares as of the date the Shares become substantially
vested as ordinary income. This could result in a significant income tax burden
to you if the Shares greatly appreciate in value from the date of this Agreement
through such time as the Shares become substantially vested. THE FOREGOING IS
NOT INTENDED TO CONSTITUTE TAX ADVICE NOR IS IT NECESSARILY COMPREHENSIVE IN
LIGHT OF YOUR PERSONAL TAX SITUATION. ACCORDINGLY, YOU SHOULD CONSULT YOUR TAX
ADVISOR GENERALLY WITH RESPECT TO THE TAX IMPLICATIONS OF THIS AWARD.

Unless we approve other arrangements, you must deliver to us either a check or
money order in the amount of the required withholding amount on each Vesting
Date. In the event of a shortfall, we will withhold the remaining required
withholding amount from any compensation which becomes due and payable to you.

2

--------------------------------------------------------------------------------



7. In order to facilitate compliance with the transactions described herein,
until the Shares vest, certificates representing the shares will be held in
escrow by Morse, Zelnick, Rose & Lander, LLP (the “Escrowee”). If and when
Shares vest they will be released to you, as soon as is reasonably practicable,
subject to your payment of applicable withholding taxes. The Escrowee will hold
the Shares pursuant to the terms and conditions of this Restricted Stock Grant
Agreement, together with stock powers in the form annexed hereto duly endorsed
by you, in blank, with your signature guaranteed thereon by a commercial bank,
and shall dispose of them in accordance with all of the terms hereof. The
deposit of the Shares into escrow shall not affect your rights as the record
holder of the Shares. The Escrowee shall be under no duty except to receive the
Shares and dispose of them in accordance with the terms hereof. The Company may
redesignate an Escrowee at any time on notice to you.

8. This Agreement shall be binding upon and inure to the benefit of you and the
Company and your and its respective successors and legal representatives.

  Very truly yours,                   RODMAN & RENSHAW CAPITAL GROUP, INC.      
                By:                 Thomas Pinou, Chief Financial Officer  


Acceptance:

I hereby accept the Shares and agree to all of the terms and
conditions described herein.

_______________________________________
David J. Horin

3

--------------------------------------------------------------------------------



STOCK POWER

FOR VALUE RECEIVED, David J. Horin

    PLEASE INSERT SOCIAL SECURITY OR OTHER       IDENTIFYING NUMBER OF ASSIGNEE
          hereby sell, assign and transfer unto    


______________________ (_____) shares of common stock of Rodman & Renshaw
Capital Group, Inc. standing in my name on the books of said corporation
represented by Certificate No. ______ herewith, and do hereby irrevocably
constitute and appoint
__________________________________________________________ attorney to transfer
the said stock on the books of said corporation with full power of substitution
in the premises.

Dated: March    , 2008

        David J. Horin  




Signature Guarantee


____________________________

4

--------------------------------------------------------------------------------